SMITH, J.
(concurring specially). I concur in the reversal in this case for the reason that the evidence is not sufficient to sustain a conviction, assuming the instruction as to good faith in giving the prescription, to be correct. The undisputed evidence shows that the liquor prescribed was not in fact used as a beverage, and there is not a scrap of evidence to show that the defendant did not prescribe it for medicinal purposes.
The question from Woolen & Thornton is misleading and inapplicable in this case. The accused did not give an "order” for a quantity of whisky. The prescription given in this case is in the record, and contained full directions for use, and the state’s *456witness testified that he used the Liquor as therein prescribed, and that it was not used as a beverage.
In order to sustain a conviction, this court must say that the state’s own witnesses lied' upon the vital issues in this case. I am not prepared to say, in this class oí cases more than in any other, that a person accused must be presumed to be guilty.